Citation Nr: 0919600	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) from September 12, 
2003 to July 21, 2004.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 
1969.  His assignments included service in Vietnam and his 
awards include a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in June 2004, 
December 2004, and September 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In June 2007, the Board considered numerous issues on appeal 
and granted a 50 percent rating for PTSD, effective September 
13, 2003 and a 100 percent rating for PTSD, effective July 
21, 2004.  Other appeals were denied.  

The 50 percent rating was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2008, an 
order from the Court granted a joint motion for remand and 
that part of the Board decision that denied entitlement to a 
rating in excess of 50 percent for PTSD from September 12, 
2003 to July 21, 2004, was remanded to the Board.  


FINDINGS OF FACT

1.  From September 12, 2003 to July 21, 2004 the service-
connected PTSD was manifested by complaints of sleep 
disturbance, irritability, anger/emotional control, mood 
swings, depression, survivor guilt, startle reaction, 
hypervigilence, intrusive thoughts, flashbacks and 
nightmares, sometimes hearing voices related to his Vietnam 
experiences, and seeing shadows out of the corner of his eye; 
with a GAF score in the moderate range.  

2.  From September 12, 2003 to July 21, 2004 the service-
connected PTSD was not manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsession rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a wormlike setting); or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
were not met from September 12, 2003 to July 21, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the Court issued its decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As defined by the Court, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Therefore, upon receipt of 
an application for service connection, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The notice 
required in Dingess was sent to the Veteran in March 2006.  
He was not prejudiced by this late notice, as he and his 
attorney had actual knowledge of the right to appeal for a 
higher rating and earlier effective date and did so.  

Here, the Veteran is appealing the initial rating assigned 
for his PTSD.  Because the June 2004 rating decision granted 
the Veteran's claims of entitlement to service connection for 
PTSD, that claims are now substantiated.  His filing of a 
notice of disagreement as to the determinations does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.  

The December 2004 statement of the case (SOC), mailed in 
January 2005, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes for rating the PTSD and included a 
description of the rating formulas for all possible higher 
schedular ratings.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluation that the RO assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected PTSD.  

VA satisfied its duty to notify with regard to increased 
rating for PTSD by a letter sent in April 2005.  In addition 
to the evidence required to substantiate his claim, the 
letter informed the Veteran of his and VA's respective duties 
for obtaining evidence and requested he submit any evidence 
in his possession pertinent to his claims.  He was informed 
of the criteria used to determine effective dates via the 
April 2005 letter.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, as well as the actual knowledge of the 
criteria to substantiate his claims as evinced by his 
arguments on appeal, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeals.

Duty to Assist

With regard to the duty to assist, the claims file contains 
his VA medical records, to include reports of VA examination 
conducted in association with his claims.  Identified private 
hospital records have been associated with the claims file 
and the Veteran indicated he received all other treatment 
from VA.  See August 2003 and May 2005 correspondence.  
Evidence from the Veteran's employer has also been obtained, 
with salary information.  The Veteran waived initial AOJ 
consideration of additional VA medical records submitted 
after his appeal had been certified to the Board.  

The claims file also contains the Veteran's statements in 
support of his appeal.  The Board has carefully reviewed the 
Veteran's statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  

The Rating from September 2003 to July 2004

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name.................................................................................
...100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships....................................................
.................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent. 
38 C.F.R. § 4.130, Code 9411 (2008).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2008).  This case 
arises from the initial rating for PTSD and the assignment of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Veteran, by his attorney, contends that the 
stage from September 2003 to July 2004 should be assigned a 
rating in excess of the 50 percent previously assigned by the 
Board.  

The effective date for service connection is the day after 
the Veteran completed his active service, if the claim is 
filed within a year of leaving active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  Otherwise, the effective date will 
be the date the claim is received by VA.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2008).  In 
this case, the Veteran's claim for service connection for 
malaria and diabetes mellitus was received in March 2003.  A 
June 2004 RO decision originally granted service connection 
for PTSD from the date of the March 2003 claim.  In December 
2004, the RO found clear and unmistakable error in the March 
2003 effective date and corrected it to October 6, 2003, when 
a claim for service connection for a psychiatric disorder was 
received from the Veteran's attorney.  The Board's previous 
decision accepted the attorneys assertion that the 
psychiatric claim was first filed by facsimile on September 
19, 2003.  

The Board notes that the Veteran sought VA medical treatment 
for psychiatric symptoms on September 12, 2003.  Records of 
VA medical treatment may be accepted as claims for increased 
ratings and for service connection in a very few situations: 
service connection was previously denied because the 
disability was not compensable in degree, or compensation has 
been disallowed because of retirement pay.  38 C.F.R. § 3.157 
(2008).  Since neither situation applies in this case, the 
September 12, 2003 VA clinical record can not be accepted as 
an informal claim for service connection for PTSD.  As a 
practical matter, this does not change the Veteran's 
compensation because benefits begin the first day of the 
month after the claim is received.  38 C.F.R. § 3.31 (2008).  
To maintain consistency with the previous decision and to 
afford the Veteran's claim the most liberal construction, the 
Board has continued to use September 12, 2003 as the 
effective date.  

The December 2008 Joint Motion for Remand reads as though the 
attorneys who prepared it had discovered supporting evidence 
not considered by the Board.  In fact, the Board did consider 
the clinical records for the period in question but did not 
discuss them in detail, because there is nothing in them that 
supports a rating in excess of 50 percent.  The Board has 
again reviewed and considered all the records for the period 
in question.  The following discussion will address the 
highlights of the evidence and those items the Joint Motion 
for Remand indicated might support a higher rating.  This 
approach provides a logical, readable, and complete decision.  
It is of course possible to again assert that some item not 
discussed supports a higher rating; and to do so for an 
interminable series of remands.  For that reason, the Board 
emphasizes that all pertinent records have been reviewed and 
considered and that those not specifically discussed herein 
we find as a factual finding do not support a higher rating, 
either by themselves or when taken with other evidence of 
record.  

On September 12, 2003, the Veteran came to a VA medical 
center stating that he had a substance abuse problem and 
needed help.  He had been using crack 4 to 5 times per week 
for the past 3 to 4 months.  Other presenting symptoms 
included increased irritability, hyperstartle, 
hypervigilance, intrusive thoughts, and seeing shadows out of 
his periphery.  He would wake up every 1 to 2 hours to check 
the house.  He broke down in tears when discussing his 
Vietnam service.  He worked full time at a garage door 
company and had been there for 2 years.  He preferred to live 
away from people and spent a number of years living in 
Canada, in "the bush."  It was noted that the Veteran would 
be seen for an assessment.  

The December 2008 Joint Motion for remand emphasized the 
Veteran's complaints as supporting a higher rating.  It must 
be noted that these are what the Veteran claims, his 
description of his symptoms.  They are not objective findings 
by a trained medical professional, nor is there any attempt 
to differentiate the symptoms of PTSD from the symptoms of 
chronic substance abuse.  Further, hyperstartle reaction, 
hypervigilance, intrusive thoughts, seeing shadows out of his 
periphery, and frequent wakening are not part of the criteria 
for 70 percent or 100 percent ratings.  The 70 percent rating 
criteria include impaired impulse control (such as unprovoked 
irritability with periods of violence) but the Veteran's 
complaint of increased irritability is not the same as and 
does not approximate impaired impulse control, unprovoked 
irritability, or periods of violence.  Moreover, he had been 
holding a job for 2 years.  Thus, there is no evidence of 
difficulty adapting to stressful circumstances (including 
work or a worklike setting).  The symptomatology described 
does not show an inability to establish and maintain 
effective relationships, consistent with a 70 percent or 
higher rating.  

A detailed mental health assessment was done on September 15, 
2003.  The Veteran was dressed appropriately and casually.  
He admitted that he had a substance abuse problem and needed 
help.  He had been using crack for 2 years and had been using 
it 4 to 5 times a week for the past 3 to 4 months.  It was 
noted that his presenting symptoms were increased 
irritability, hyperstartle, hypervigilance, intrusive 
thoughts, seeing shadows out of his periphery, and waking 
every 1 to 2 hours to check the house.  He also experienced 
sadness, poor appetite and weight loss.  He slept 
approximately 4 hours a night and never felt rested.  He told 
of nightmares involving the same situation, seeing dead 
people as well as live faces he did not recognize.  He said 
the while in Vietnam, his unit had been trapped and pinned 
down, and he kept hearing voices saying "Marine, you die."  
He became tearful when discussing his Vietnam experience.  He 
did not endorse any symptoms of panic disorder, mania, 
psychosis, attention deficit disorder, or legal problems.  
The Veteran's history was transcribed in detail.  On mental 
status examination, the Veteran had good eye contact.  He was 
tearful at times, when discussing his experiences in Vietnam.  
His thoughts were goal directed and easy to follow.  He had a 
sad affect.  He verbalized being very shameful about his 
cocaine use.  The provisional diagnoses were PTSD and cocaine 
abuse.  The GAF was 58.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  A GAF of 58 would be in 
the less symptomatic, more toward mild, end of the moderate 
range.  Such a GAF score is not consistent with the extensive 
impairment required for a 70 or 100 percent rating.  

Analyzing the September 15, 2003 findings in terms of the 
rating criteria, the disability picture does not approximate 
the requirements for a 70 percent evaluation.  Specifically, 
there was no suicidal ideation, rather the Veteran was 
seeking treatment for his problems.  There was no evidence of 
obsessional rituals which interfere with routine activities.  
His speech was in no wise impaired.  He denied panic attacks.  
He did exhibit a sad affect but his depression was not so 
disabling that it affected his ability to function 
independently, appropriately and effectively.  There was no 
evidence of impaired impulse control such as unprovoked 
irritability or periods of violence.  There was no evidence 
of spatial disorientation.  There was no neglect of personal 
appearance and hygiene.  He was employed and there was no 
evidence of difficulty in adapting to stressful circumstances 
(including work or a worklike setting) or inability to 
establish and maintain effective relationships.  

Subsequent VA clinical notes reflect treatment for the 
Veteran's substance abuse problem.  On September 24, 2003, it 
was noted that the Veteran was fully competent and being 
treated as an outpatient.  Diagnoses were PTSD and cocaine 
abuse.  The GAF was 58.  The Veteran's problem was a 
depressed mood.  The goal was mood stabilization, improved 
sleep cycle, and decreased irritability.  

On September 25, 2003, the Veteran's psychiatric status was 
discussed.  The Veteran reported having experienced 
psychological or emotional problems, including depression, 
serious anxiety or tension, hallucinations, trouble 
understanding, concentrating or remembering, and trouble 
controlling violent behavior.  Suicidal ideation was denied.  
The Veteran said he was extremely bothered by psychological 
or emotional problems in the month prior to the interview and 
considered treatment to be extremely important.  He reported 
being diagnosed with PTSD.  

On October 1, 2003, the Veteran was seen as a walk-in.  He 
talked of long term problems being able to deal with people 
since returning from Vietnam, isolation, depression, 
nightmares, and being on alert.  Treatment and claim options 
were discussed.  

On October 2, 2003, the Veteran spoke with a social worker.  
He was worried that he was not ready to return to work the 
following week.  He recognized that he had always been seen 
as having a short fuse.  He believed his co-workers thought 
he had been to the VA for treatment of PTSD.  He feared that 
when he went back he would be too irritable and create some 
type of crisis.  He agreed to see a doctor the next day.  The 
Joint Motion for Remand asserted the above supported a higher 
rating but failed to address the follow up.  The next day, 
the Veteran was seen by a psychiatrist.  He complained of 
being angry and edgy.  Mental status examination showed him 
to be coherent, sad and tense.  The assessment was PTSD, 
depression, and substance abuse.  It was recommended that the 
Veteran be put on convalescent leave for 2 or 3 weeks more.  

Here, again, the psychiatric symptoms do not approximate the 
disability associated with a 70 or 100 percent rating.  
Giving the Veteran full credence, being angry, edgy, sad and 
tense, with concerns about returning to work after a 
substance abuse program are consistent with a 50 percent 
rating and do not reflect either the rating criteria or the 
general symptomatology associated with a higher evaluation.  

The Veteran was afforded a VA general medical examination in 
March 2004.  He was alert, oriented, and cooperative.  Mental 
status examination showed his mood and affect to be 
appropriate, smiling and emotive.  The remainder of this 
examination dealt with physical conditions.  There was no 
psychiatric diagnosis or GAF score.  

The Veteran had a VA mental examination in early April 2004.  
The claims folder and medical records were reviewed and it 
was noted that the Veteran had several service-connected 
physical disabilities.  His medical, family, military, and 
work histories were reviewed.  The Veteran reported that he 
continued to have great difficulty with sleep disturbance, 
irritability, anger/emotional control, mood swings, 
depression, survivor guilt, startle reaction, hypervigilence, 
intrusive thoughts, flashbacks and nightmares.  Tests of 
thought processes did not reveal any abnormality.  His 
thought processes were coherent and goal directed.  He had a 
good fund of knowledge and good abstract reasoning ability.  
The Veteran rated his depression as 6 to 7 on a 10 point 
scale.  He did not have any current suicidal plans or intent.  
He had thought about it after his brother killed himself in 
1968.  He rated his anxiety between 5 and 6 out of 10.  He 
reported that he did not experience panic attacks.  He did 
report severe mood swings.  He sometimes heard voices related 
to his Vietnam experiences.  He sometimes saw shadows out of 
the corner of his eye.  The smell of fires reminded him of 
Vietnam.  He reported that he preferred to be by himself and 
on his job he was able to work alone.  Diagnoses were PTSD, 
moderately severe and cocaine abuse in partial remission.  
The GAF was 51, which is the lowest score in the moderate 
range and close to serious symptoms.  

On April 12, 2004, the Veteran reported that he blew up at 
work.  He was mad because he felt he had more work to do than 
the other shifts.  He became angry and kicked some barrels.  
On mental status examination, he denied any homicidal 
ideation and said he could not live with himself if he hurt 
someone on purpose.  He voiced some suicidal ideation, saying 
he did not care if he died and did not care if anything 
happened to him.  He still heard voices saying, "Marine, you 
die."  

When seen in May 2004, the Veteran reported that he had been 
taking his psychiatric medication right after work, then 
going to bed and taking a second dose when he woke up.  It 
was discussed how this contributed to his insomnia and a 
change in dosage was recommended.  He said he still had some 
anger issues and attended anger management at work.  He 
continued to have ups and downs due to fellow employees not 
doing their jobs as they should.  On mental status 
examination, he was noted to be alert and spontaneous, but 
tired.  Diagnoses were PTSD, major depressive disorder, and 
cocaine dependence in partial remission.  

On July 13, 2004, the Veteran was seen for a cough, he was 
alert and oriented.  

On July 21, 2004, the Veteran's employer notified VA that the 
Veteran had been hospitalized after an episode at work.  He 
had been counseled for being absent and not calling in.  The 
Veteran responded that he should throw himself in the trash 
compactor and kill himself.  

Conclusion

Between the time the Veteran first sought treatment for his 
PTSD, on September 12, 2003 and the hospitalization for 
suicidal ideation on July 21, 2004, the medical evidence was 
to the effect that he did not meet the criteria for a rating 
in excess of the previously assigned 50 percent.  
Specifically, looking to the criteria for the next higher 
rating, 70 percent, there is no evidence occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Instead, despite his October 2003 concerns about causing a 
crisis, the Veteran was able to work and otherwise function.  
Until the July 21, 2004 episode, he consistently denied 
suicidal ideation.  There is no evidence of obsessional 
rituals.  His speech was always normal and goal directed, 
never intermittently illogical, obscure, or irrelevant.  He 
always denied panic attacks.  He did exhibit a sad mood but 
that disturbance of mood would be consistent with a 50 
percent rating.  There is no evidence that, during the period 
at issue, the Veteran had depression to such an extent that 
it affected his ability to function independently, 
appropriately and effectively.  The barrel kicking episode in 
April 2004 actually reflects impulse control as he took out 
his frustration with co-workers on inanimate objects, rather 
than hurting someone.  The episode does not reflect 
unprovoked irritability with periods of violence.  The 
Veteran has been consistently found to be alert and oriented.  
There is no evidence of spatial disorientation.  Similarly, 
he was never noted to neglect his personal appearance and 
hygiene.  He did have difficulty in adapting to his work; 
however, he was able to do it until July 21, 2004.  
Compensation is based on industrial impairment and the 
payment of compensation recognizes that there are 
difficulties at work.  The 50 percent rating recognizes that 
there is difficulty maintaining effective work and social 
relationships.  The job problems described by the Veteran 
during the period from September 12, 2003 to July 21, 2004, 
are not consistent with the more extensive difficulties with 
work required for a rating in excess of 50 percent.  Further, 
there is no evidence during the period at issue, of an 
inability to establish and maintain effective relationships 
outside of work.  

Similarly, the evidence shows the disability did not meet the 
criteria for a 100 percent rating during the time at issue.  
The Veteran was working and there was no evidence of total 
occupational and social impairment.  His thought processes 
were consistently normal, without symptoms of gross 
impairment.  His speech and communication were also normal.  
He reported hearing "Marine, you die," but this did not 
result in significant occupational or social impairment.  
Otherwise, there was no evidence of persistent delusions or 
hallucinations.  There was no grossly inappropriate behavior.  
He was not in persistent danger of hurting himself or others.  
He was clean and presentable and there was no evidence that 
he was intermittently unable to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
He was always oriented in all spheres and never disoriented 
to time or place.  There were no significant memory deficits.  

After considering the entire record for the time period of 
issue, along with the specific evidence addressed in the 
Joint Motion for Remand, the Board finds that at no time 
during this period did the service-connected PTSD exceed the 
criteria for a 50 percent rating.  See Fenderson.  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that between September 12, 2003 and July 21, 2004, 
his service-connected PTSD resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD) from September 12, 2003 to July 21, 
2004 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


